—Appeal from a judgment of the County Court of Albany County (Breslin, J.), rendered July 10, 1997, convicting defendant upon his plea of guilty of the crimes of sodomy in the first degree and robbery in the third degree.
In satisfaction of a six-count indictment, defendant pleaded guilty to the crimes of sodomy in the first degree and robbery in the third degree as a result of his conduct in, inter alia, stealing a woman’s car and then forcing the victim to accompany him to a secluded spot where he made her perform a sexual act. Pursuant to his plea agreement, defendant waived his right to appeal and was sentenced to concurrent prison terms of 10 to 20 years on the sodomy count and 3V2 to 7 years on the robbery count. Defendant now argues that this sentence was harsh and excessive. However, because defendant waived his right to appeal as part of a knowing, voluntary and intelligent plea of guilty, he has failed to preserve this issue for our review (see, People v Buchanan, 236 AD2d 741, lv denied 89 NY2d 1032). In any event, were we to consider defendant’s challenge to his agreed-upon sentence, we would find no evidence of extraordinary circumstances warranting a modification in the interest of justice, especially given the serious nature of his crimes (see, People v Blair, 263 AD2d 614, 615; People v Brown, 251 AD2d 694, 696, lv denied 92 NY2d 1029).
*492Mikoll, J. P., Yesawich Jr., Peters, Graffeo and Mugglin, JJ., concur. Ordered that the judgment is affirmed.